Memorandum: The injuries complained of were occasioned when claimant, having safely descended the stairway, stepped upon a loose rock. We find no breach of duty upon the part of the State. In the situation presented by this record the State was not obligated to provide handrails or lighting. The risk, if any, was apparent. The claimant was aware of the nature of the terrain. (See Pope v. State of New York, 198 Misc. 31, 37, affd. 277 App. Div. 1157.) All concur. (Appeal from a judgment for claimant on a claim against the State for negligent condition of State park.) Present — Taylor, P. J., McCurn, Yaughan, Piper and Wheeler, JJ.